Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/530,438, hereinafter ‘438 in view of Yoshida et al. (JP-2017095445-A), hereinafter Yoshida, and Hatakeyama et al. (U.S. 2017/0205709 A1), hereinafter Hatakeyama. 
 Regarding instant claims 1 and 2, claims 1 and 2 of ‘438 are identical to the instant claims except that the ‘438 teaches an amine quencher whereas the instant claims teach an ammonium salt quencher containing an ammonium cation and an anion which is a carboxylate anion, fluorine-free sulfonimide anion, sulfonamide anion or halide anion. The structure of the ammonium salt is identical 
Yoshida teaches that, in the capacity of a quencher in a resist composition (see abstract), amines and ammonium salts are art-recognized equivalents on one another (paragraph 2 of "Quencher (C)" section). Furthermore, between the provided exemplary lists of amines (paragraph 3 of "Quencher (C)" section) and ammonium salts (paragraph 4 of "Quencher (C)" section), many of the amines and ammonium salt cations are identical but for a repeated/removed N-substitution group. (EX: tri(methyl/butyl/hexyl/octyl)amine and tetra(methyl/butyl/hexyl/octyl)ammonium; N, N-dimethylaniline and phenyltrimethyl ammonium) Therefore, for a given amine quencher, one of ordinary skill would expect similar results of an ammonium salt containing an ammonium cation of a similar structure (having an extra N-substitution group) to that of the original amine. However, Yoshida does not specifically teach that a counter ion to the ammonium cation is a carboxylate anion, fluorine-free sulfonimide anion, sulfonamide anion, or a halide anion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amine quencher of ‘438 to be an ammonium salt containing an ammonium cation with a structure similar to that of the original amine, wherein one of the N-substitution groups is repeated. Since Yoshida implicitly establishes amines and ammonium salts with these similarities as art-recognized equivalents, one of ordinary skill would expect that this modification would produce similar results.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the anion of the ammonium salt of modified ‘438 to be a carboxylic acid anion (carboxylate), as taught by Hatakeyama. This would allow ion exchange to occur between the carboxylate and the stronger alpha-fluorinated sulfonic acid anion produced by the acid generator, thereby controlling acid diffusion and improving contrast.
Regarding instant claims 3-14, claims 3-14 of ‘438 are identical to the instant claims.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. (JP-2018097356-A), hereinafter Masuyama, in view of Yoshida et al. (JP-2017095445-A), hereinafter Yoshida, and Hatakeyama et al. (U.S. 2017/0205709 A1), hereinafter Hatakeyama. 
claim 1, Masuyama teaches a resist composition comprising a base polymer (resin, claim 1 of Masuyama) and a quencher (compound represented by formula I, claim 1 of Masuyama; see line 3 of Page 4), the quencher being an amine (Note: not an ammonium salt consisting of an ammonium cation) having an iodine substituted (see formula 1; claim 1 of Masuyama) aromatic ring (C6-C24 divalent aromatic hydrocarbon group; claim 1 of Masuyama) bonded to the nitrogen atom (see formula 1; claim 1 of Masuyama) via a C1-C20 divalent hydrocarbon group ("the aromatic hydrocarbon group also includes a group in which a hydrocarbon group is bonded to an aromatic ring", Page 2, lines 23-24; assuming a minimum aromatic ring size of C6, this would imply a hydrocarbon linking group length of C0-C18). As stated above, Masuyama does not teach that the quencher is an ammonium salt consisting of an ammonium cation (rather an amine compound), and thus does not teach a counter anion either.
Yoshida teaches that, in the capacity of a quencher in a resist composition (see abstract), amines and ammonium salts are art-recognized equivalents on one another (paragraph 2 of "Quencher (C)" section). Furthermore, between the provided exemplary lists of amines (paragraph 3 of "Quencher (C)" section) and ammonium salts (paragraph 4 of "Quencher (C)" section), many of the amines and ammonium salt cations are identical but for a repeated/removed N-substitution group. (EX: tri(methyl/butyl/hexyl/octyl)amine and tetra(methyl/butyl/hexyl/octyl)ammonium; N,N-dimethylaniline and phenyltrimethyl ammonium) Therefore, for a given amine quencher, one of ordinary skill would expect similar results of an ammonium salt containing an ammonium cation of a similar structure (having an extra N-substitution group) to that of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the amine quencher of Masuyama to be an ammonium salt containing an ammonium cation with a structure similar to that of the original amine, wherein one of the N-substitution groups is repeated. Since Yoshida implicitly establishes amines and ammonium salts with these similarities as art-recognized equivalents, one of ordinary skill would expect that this modification would produce similar results.
Hatakeyama teaches the known use of onium salts capable of generating alpha non-fluorinated sulfonic acid or carboxylic acid as quenchers ([0008]). When acid generators capable of generation alpha-fluorinated sulfonic acid (analogous to Masuyama, see paragraph 3 of "Acid Generator (B)" section of Masuyama) are used to deprotect acid labile groups, the use of a quencher containing an onium salt of an alpha-non-fluorinated sulfonic acid or a carboxylic acid allows for ion exchange to occur between the stronger, generated alpha-fluorinated sulfonic acid anion and the quencher's weaker alpha-non-fluorinated sulfonic acid or carboxylic acid anion ([0008]). Since the weaker acids do not deprotect the acid labile groups, the quencher serves to effectively control acid diffusion in unexposed regions, thereby improving contrast ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the anion of the ammonium salt of modified Masuyama to be a carboxylic acid anion (carboxylate), 
Regarding claim 2, Masuyama modified by Yoshida teaches that the ammonium salt (compound represented by formula I-1 of Masuyama, but wherein one of the three N-substitution groups is repeated, per the teachings of Yoshida, and one of the phenylene groups is instead a C1-C18 hydrocarbon group bonded to a phenylene group, per the variation disclosed by Masuyama) is represented by formula A of the instant claim. Masuyama modified by Yoshida further teaches (see formula I-1 of Masuyama) that: one or two of the R2 groups (depending on which  N-substitution groups is repeated) is a hydrogen; one or two of the R2 groups (depending on which  N-substitution groups is repeated) is a C6 monovalent hydrocarbon group with a halogen (iodine) moiety; X is a C1-C18 divalent hydrocarbon group; m = 1; n = 0; m + n = 1; p is 1 or 2 (depending on which  N-substitution groups is repeated). Hatakeyama further teaches that Aq- is a carboxylate anion and q is 1 (capable of generating carboxylic acid, [0008] of Hatakeyama).
Regarding claim 3, Masuyama further teaches that the composition further comprises an acid generator (claim 1 of Masuyama) capable of generating a sulfonic acid, imide acid or methide acid (onium salt with sulfonate, sulfonylimide, or sulfonylmethide anion, respectively; paragraph 1 of "Acid generator (B)" section, page 14).
claim 4, Masuyama further teaches that the composition further comprises an organic (see paragraph 2 of "Solvent (E)" section, page 18) solvent (element E, "Resist composition" section, page 2).
Regarding claim 5, Masuyama further teaches that the base polymer (resin, claim 1 of Masuyama) comprises recurring units (structural unit a1; paragraph 1 of "Resin (A)" section", page 4) having the formula (a1) (see example a1-0-1 in [0038] of original Japanese reference). Masuyama further teaches (see example a1-0-1 in [0038] of original Japanese reference) that RA is methyl, R11 is an acid labile group (tert-butyl group, see paragraph 1 of "Resin (A)" section", page 4), and Y1 is a single bond.
Regarding claim 6, Masuyama further teaches that the resist composition (claim 1 of Masuyama) is a chemically amplified (contains an acid generator, see claim 1) positive (see paragraph 6 of page 19) resist composition.
Regarding claims 7 and 8, Masuyama does not teach that the base polymer is free of an acid labile group and the composition is a chemically amplified negative resist composition. Rather Masuyama teaches that the base polymer contains an acid labile group (claim 1 of Masuyama) and the composition is a chemically amplified (contains an acid generator, see claim 1 of Masuyama) positive (see paragraph 6 of page 19 of Masuyama) resist composition.
Hatakeyama teaches that chemically amplified resist compositions comprising a photoacid generator include positive variants, wherein a deprotection reaction (of an acid labile group) takes place under the action of acid, and negative variants, wherein a crosslinking reaction takes place under the action of acid ([0004]). Furthermore, quenchers may be added to both of these resist types for the purpose 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ammonium salt quencher of Masuyama modified by Yoshida and Hatakeyama in a chemically amplified negative resist composition comprising a crosslinker and base polymer free of an acid labile group, rather than in a chemically amplified positive resist composition comprising a base polymer having an acid labile group. Hatakeyama teaches that these are art recognized alternative applications for quenchers, wherein quenchers are similarly utilized in each of these applications types to control the diffusion of generated acid in unexposed areas and improve contrast. Therefore, one of ordinary skill would reasonably expect that a quencher used in a chemically amplified positive resist composition comprising a base polymer having an acid labile group could successfully be used as a quencher in a chemically amplified negative resist composition comprising a crosslinker and base polymer free of an acid labile group. Since both the deprotection of the acid labile group in a positive resist and the crosslinking in a negative resist each take place under the action of acid, one of ordinary skill would expect that the function and applicability of the quencher would not critically vary between the two applications.
Regarding claim 9, Masuyama further teaches that the base polymer (resin, claim 1 of Masuyama) further comprises recurring units (structural unit II; paragraph 1 of "Structural unit (II)" section of page 11) having the formula f2 (see 
Regarding claim 10, Masuyama further teaches that the composition further comprises a surfactant ("Other ingredients" section of page 18).
Regarding claim 11, Masuyama further teaches that the composition further comprises a quencher (element C, "Resist composition" section of page 2) other than the ammonium salt (compound represented by formula (I), "Resist composition" section of page 2).
Regarding claim 12, Masuyama further teaches (claim 5 of Masuyama) a process for forming a pattern comprising the steps of applying the resist composition of claim 1 onto a substrate, baking (drying, see paragraph 3 of page 19) to form a resist film, exposing the resist film to high-energy radiation, and developing the exposed film in a developer.
Regarding claim 13, Masuyama further teaches (paragraph 4 of page 19) that the high-energy radiation is ArF excimer laser radiation of wavelength 193 nm or KrF excimer laser radiation of wavelength 248 nm.
Regarding claim 14, Masuyama further teaches (paragraph 4 of page 19) that the high-energy radiation is electron beam or extreme ultraviolet radiation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the wavelength of the extreme ultraviolet radiation to be ~13.5 nm, a wavelength at which EUV radiation is well known in the art to commonly be used for photolithographic exposure. Since Masuyama does to not teach any limitations regarding a specific wavelength of EUV radiation, one of ordinary skill would have a reasonable expectation of success for the use of the commonly used ~13.5 nm wavelength of EUV radiation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Nicholas E Brown/         Examiner, Art Unit 1737                                                                                                                                                                                               

/JOHN A MCPHERSON/         Primary Examiner, Art Unit 1737